DANAHY, Chief Judge.
The appellant appeals a final judgment against her and her husband for medical expenses due the appellee for medical ser*98vices rendered to the appellant’s husband. We reverse.
At the time the expenses were incurred, the appellant refused to sign a guarantee of payment making her personally responsible to the appellee for her husband’s bills. Nevertheless, the appellee sued both the appellant and her husband for the outstanding balance due it. The trial judge ruled that both the appellant and her husband were responsible for the debt due the appellee based on the decision of this court in Manatee Convalescent Center, Inc. v. McDonald, 392 So.2d 1356 (Fla.2d DCA 1980).
Following the appellant’s filing of her notice of appeal in this court, the Florida Supreme Court issued its opinion in Shands Teaching Hospital & Clinics, Inc. v. Smith, 497 So.2d 644 (Fla.1986). In that case, the supreme court disapproved our decision in Manatee Convalescent Center and affirmed the holding of the First District Court of Appeal in that case that a wife was not responsible for the unpaid balance of her husband’s hospital bill in the absence of an agreement in writing by her to pay for services provided her husband.
Accordingly, we reverse on the authority of the supreme court’s decision in Shands Teaching Hospital.
SCHOONOVER and SANDERLIN, JJ., concur.